Filed 5/20/13 Alonzo v. Langridge CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----



ROBERT ALONZO et al.,                                                                        C068767

                   Plaintiffs and Appellants,                                       (Super. Ct. No. 76086)

         v.

JESS E. LANGRIDGE,

                   Defendant and Respondent.




         This case arises from a motor vehicle accident in which defendant Jess Langridge
collided with plaintiffs Robert and Ashley Alonzo. The Alonzos rejected Langridge‟s
offer to settle the case, but then recovered less than the amount of the settlement offer.
The trial court awarded Langridge his expert witness fees, including the fees of
neurologist Floyd Fortuin as charged by the company ExamWorks, which arranged for
Dr. Fortuin to serve as an expert witness for Langridge.
         The Alonzos appeal from the judgment. Their sole contention is that the expert
witness fees for Dr. Fortuin should be reduced to $400 per hour, the amount he testified
was his “normal fee,” from the $650 to $750 per hour charged by ExamWorks. Because



                                                             1
we find the trial court did not abuse its discretion in setting the amount of expert witness
fees, we shall affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Robert Alonzo, accompanied by his wife Ashley, was driving on Highway 49
when he stopped to make a left turn. He was hit from behind by Langridge. The Alonzos
sued Langridge for damages. In response to a request for admissions, Langridge
admitted that his negligence caused the accident.
       About a month before trial, Langridge offered to compromise, pursuant to Code of
Civil Procedure section 998 (section 998). He offered Robert $15,000 and Ashley
$10,000. The Alonzos did not accept either offer, but Ashley offered to settle for
$39,995.
       Having learned that the Alonzos had retained an expert witness, Dr. Blaha,
Langridge retained Dr. Fortuin to examine both Alonzos. Dr. Fortuin was a board
certified neurologist who for 40 years had been a clinical professor of neurology at
University of California, San Francisco, School of Medicine. Dr. Fortuin was deposed
and his deposition was videotaped for use at trial. In his deposition, Fortuin testified
ExamWorks charged $750 per hour for his time, of which he received $400: “That‟s my
normal fee.”
       After a four-day trial, the jury returned a special verdict on damages. It found
Robert had past medical expenses of $4,500 and past noneconomic damages of $2,000,
for total damages of $6,500. It found Ashley had past medical expenses of $7,550 and
past noneconomic damages of $3,000, for total damages of $10,550. Ashley‟s medical
expenses were reduced to $2,119.75 pursuant to Hanif v. Housing Authority (1988) 200




                                              2
Cal.App.3d 635 (Hanif), because her medical expenses were paid by Medi-Cal.1 After
the reduction, both Robert and Ashley recovered less than Langridge‟s section 998 offer.
       Langridge submitted a memorandum of costs pursuant to section 998, subdivision
(c)(1), seeking $18,083.78. The bulk of the costs were for depositions of the various
doctors and expert witness fees.
       The Alonzos moved to tax costs. They argued that Dr. Fortuin‟s fee should be
limited to $400 per hour because that was what he testified he charged for his work.
They argued costs should not include the extra fee charged by ExamWorks, an expert
witness provider service. They attached a copy of ExamWorks billing, which showed
Dr. Fortuin‟s time was charged at $750 per hour for depositions and $650 per hour for
consultation, examination, record review, and report preparation.2
       In opposition to this motion to tax costs, Langridge submitted a declaration from
his counsel. In the declaration, counsel explained the decision to retain an expert was
made only after the Alonzos designated an expert. Counsel declared Dr. Fortuin‟s
ordinary and customary expert witness fees were $750 per hour. He used ExamWorks as
an administrator and a litigant cannot retain his services as an expert without arranging it
through ExamWorks. ExamWorks receives $350 per hour for its administrative role and
functions. Counsel declared this was a common practice of many expert witnesses.
Without ExamWorks, Dr. Fortuin would have to hire staff and incur overhead charges
which would be added to his hourly rate. Fortuin‟s rate of $750 per hour was reasonable;
the Alonzos‟s expert charged $650 per hour and other physicians that counsel had used as
experts charged from $700 to $1,000 per hour.


1 In Hanif, this court reduced the trial court‟s award of past medical expenses in a
personal injury action from the amount billed to the amount paid by Medi-Cal. (Hanif,
supra, 200 Cal.App.3d at p. 644.)
2 The amount Langridge sought as costs for Dr. Fortuin‟s services is less than the
amount ExamWorks billed.

                                             3
       The trial court denied the motion to tax costs. It found the rate of $750 per hour
for an expert was reasonable and customary. At the hearing on the motion, the trial court
explained that it accepted the statements of Langridge‟s counsel that without
ExamWorks, Dr. Fortuin would have incurred expenses and would have increased his
fee. The court found Dr. Fortuin‟s fee was not unreasonable; the fee was customary for
an expert in his area of expertise.
                                       DISCUSSION
                                              I
                                      Standard of Review
       “We review the trial court's award of costs under section 998 for abuse of
discretion. [Citation.] We will reverse the trial court's determination only if we find that
„in light of all the evidence viewed most favorably in support of the trial court, no judge
could have reasonably reached a similar result.‟ [Citation.]” (Bates v. Presbyterian
Intercommunity Hospital, Inc. (2012) 204 Cal.App.4th 210, 221.) “[T]he trial court,
having heard the entire case, is in the best position to evaluate the importance of expert
witnesses at trial, and therefore is in the best position to evaluate the reasonableness of
the expert witness fees listed in the memorandum of costs. [Citation.]” (Adams v. Ford
Motor Co. (2011) 199 Cal.App.4th 1475, 1487.)
                                              II
                          Award of Expert Witness Fees as Costs
       “The „costs‟ of a civil action consist of the expenses of litigation, usually
excluding attorney fees. Under the common law rule, parties to litigation must bear their
own costs. The right to recover any of such costs is determined entirely by statute. „It is
axiomatic that the right to recover costs is purely statutory, and, in the absence of an
authorizing statute, no costs can be recovered by either party.‟ [Citation.]” (Davis v.
KGO-T.V., Inc. (1998) 17 Cal.4th 436, 439.)



                                              4
       The general statutory rule, subject to exceptions, is that the prevailing party is
entitled to costs. “Except as otherwise expressly provided by statute, a prevailing party is
entitled as a matter of right to recover costs in any action or proceeding.” (Code Civ.
Proc., § 1032, subd. (b).) One statute that expressly provides otherwise is section 998. If
a plaintiff does not accept a defendant's offer to compromise and then fails to secure an
award at trial of greater value than the offer, the plaintiff “shall pay the defendant‟s costs
from the time of the offer” and the court may award the defendant “a reasonable sum to
cover costs of the services of expert witnesses, who are not regular employees of any
party, actually incurred and reasonably necessary in either, or both, preparation for trial
. . ., or during trial . . ., of the case by the defendant.” (Section, § 998, subd. (c)(1).)
       The amount of expert witness fees is governed by statute. “The costs for services
of expert witnesses for trial under subdivisions (c) and (d) shall not exceed those
specified in Section 68092.5 of the Government Code.” (Section 998, subd. (h).) Expert
witness fees are limited to “the reasonable and customary hourly or daily fee for the
actual time” spent by the expert. (Gov. Code, § 68092.5, subd. (a).) “[B]ecause the right
to costs is governed strictly by statute [citation] a court has no discretion to award costs
not statutorily authorized.” (Ladas v. California State Auto. Assn. (1993) 19 Cal.App.4th
761, 774, italics omitted.)
                                                III
                                             Analysis
       The Alonzos contend the trial court abused its discretion in awarding as costs the
fees for Dr. Fortuin charged by ExamWorks. They contend the $650 to $750 hourly rate
charged by ExamWorks was not Dr. Fortuin‟s customary fee because he testified his
“normal fee” was $400 per hour. They argue that because the higher fee was not
authorized by statute, the trial court abused its discretion in awarding it. (See City of
Sacramento v. Drew (1989) 207 Cal.App.3d 1287, 1297 [action that transgresses the
confines of the applicable principles of law is an abuse of discretion].)

                                                 5
       We disagree with the Alonzos‟s reasoning because Dr. Fortuin did not testify that
$400 per hour was his customary fee as an expert witness. Rather, he testified his fee as
an expert witness, through ExamWorks, was $750 per hour, of which he received $400.
There was no evidence that Fortuin routinely charged only $400 per hour as an expert
witness.
       The trial court relied on counsel‟s declaration in awarding Langridge expert
witness fees based on the amount charged by ExamWorks for Dr. Fortuin‟s services.
That declaration explained that Dr. Fortuin‟s services as an expert witness could be
procured only through ExamWorks, the use of ExamWorks saved Dr. Fortuin the
expense of staff and overhead which would otherwise be added to his fee, and the use of
this type of expert witness provider service was common. Further, the declaration
provided evidence that the fee for Dr. Fortuin‟s expert witness services was reasonable.
Plaintiffs‟ expert charged $650 per hour and other physicians charged $700 to $1,000
per hour as expert witnesses. The Alonzos do not dispute this evidence.
       The trial court did not abuse its discretion in awarding as costs the fees sought by
Langridge for the expert services of Dr. Fortuin.
                                     DISPOSITION
       The judgment is affirmed. Langridge shall recover costs on appeal. (Cal. Rules of
Court, rule 278(a)(1) and (2).)

                                                       DUARTE                       , J.

We concur:



           ROBIE                      , Acting P. J.



           MURRAY                     , J.


                                             6